Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election of Group I (claims 1-10) and Species A (Figure 1A), is acknowledged.  Election was made without traverse in the reply filed 3 December 2021.  
As independent claim 7 is in condition for allowance and independent claim 11 includes all the structural limitations as recited in allowable claim 7, the restriction requirement is WITHDRAWN and claims 1-20 are fully examined herein.

Allowable Subject Matter
Claims 7 and 11-20 are allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Examiner respectfully notes that although claims 7 and 11-20 are currently free from prior art-based rejections under 35 USC 102 and 35 USC 103, amendment to claims 7 and/or 11-20 (e.g. to broaden the scope of the claims) may result in prior art-based rejection(s) under 35 USC 102 and/or 35 USC 103 in future office action(s).

Drawings
The drawings are objected to because Figure 10 has a reference numeral (130) and lead line that appear erroneous (see annotated Figure 10, below).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

    PNG
    media_image1.png
    604
    606
    media_image1.png
    Greyscale

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “rear sections 214” as recited on page 9, line 9 of the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:  Page 10, line 26 contains the grammatical error “Ideally, area of…”   
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  	Such claim limitation(s) is/are: “connecting components” in claim 5.  See page 8, lines 20-23 of the specification for the disclosed corresponding structures.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 4 is objected to because of the following informalities:  Line 3 of claim 4 recites the limitation “a face mask configuration.”  However, for purposes of proper antecedent basis, this limitation should be amended to recite “the face mask configuration.”  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a crown and a headband configured to be disconnected and reconnected.”  This limitation renders claim 1 indefinite because it is unclear what it is that the crown and the headband and configured to disconnect from?
Claim 2 recites the limitation “the crown and the headband being at least partially disconnectable and reconnectable to provide the face mask configuration having a viewing aperture, configured to be placed in front of eyes of the wearer, and straps configured to secure the face mask configuration over the nose and the mouth.”  This limitation renders claim 2 indefinite because it is unclear what is the relationship between the headband and the straps?  For purposes of examination, it will be interpreted that the headband serves as straps in the face mask configuration.
Claim 3 recites the limitation “at least one front section that is at least partially disconnectable.”  This limitation renders claim 3 indefinite because it is unclear what the front section is disconnectable from?
Claim 8 recites the limitation “the at least one front section being at least partially removable from the at least one rear section such that the at least one front section flips over the at least one rear section.”  This limitation renders claim 8 indefinite because based on Applicant’s disclosure it appears that the front section is partially removable from the visor and/or sides of the crown rather than the at least one rear section (see especially Figures 1, 3, and 4).  For purposes of examination, this limitation will be interpreted as “the at least one front section being at least partially removable from a point on the crown adjacent to the visor such that the at least one front section flips over the at least one rear section.”
Claim 9 recites the limitation “the at least one front section being completely removable from the at least one rear section and reattachable over the at least one rear section.”  This limitation renders claim 9 indefinite because based on Applicant’s disclosure it appears that the at least one front section is removable from an area of the crown along the front of the crown rather than the at least one rear section.  For purposes of examination, this limitation will be interpreted as “the at least one front section being completely removable from the crown and reattachable over the at least one rear section.”
Dependent claims 6 and 10 are rejected at least for depending from a rejected claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, and 5 are rejected, insofar as definite and as best understood by Examiner, under 35 U.S.C. 102(a)(1) as being anticipated by USPN 6,941,581 England et al.
To claim 1, England discloses a head garment (10 of either Figure 5 or Figure 6, reproduced below for convenience) comprising a cap configuration having a crown (12) and a headband (20,26) configured to be disconnected and reconnected to provide a face mask configuration, adapted to be securable over a nose and a mouth of a wearer for breathing (inasmuch as currently claimed, crown 12 of head garment 10 could be placed over the face of a wearer so that visor 18 extends above the top of the wearer’s head while the opening at the back of the crown is placed over the wearer’s mouth and chin and straps 20,26 of the headband can be mated together beneath the chin of the wearer to hold the hat in place; Examiner respectfully notes that the limitation “configured to be disconnected and reconnected to provide a face mask configuration, adapted to be securable over a nose and a mouth of a wearer for breathing” is merely a statement of intended use and that because head garment 10 of England meets all the structural limitations as recited in claim 1, it would be capable of performing the intended use).
Applicant is respectfully reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the structure is capable of performing the intended use, then it meets the claim.  In the instant case, since the head garment of England meets all the structural limitations, it would be capable of performing these functions.

    PNG
    media_image2.png
    1034
    749
    media_image2.png
    Greyscale

To claim 2, England further discloses a head garment the crown and headband being at least partially disconnectable and reconnectable to provide the face mask configuration having a viewing aperture, configured to be placed in front of eyes of the wearer, and straps configured to secure the face mask configuration over the nose and mouth (inasmuch as currently claimed, when head garment 10 is placed over the face of the wearer as detailed above regarding claim 1, head garment 10 would have a “viewing aperture” that allows other people in the vicinity of the wearer to view the wearer’s chin through the opening at the back of crown 12; Examiner respectfully notes that claim 2 does not recite, for example, that the viewing aperture is configured for the wearer to view through).
Applicant is respectfully reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the structure is capable of performing the intended use, then it meets the claim.  In the instant case, since the head garment of England meets all the structural limitations, it would be capable of performing these functions.

To claim 4, England further discloses a head garment further comprising a visor (18) having a topside and an underside that can be reversed in position when the cap configuration is configured as the face mask configuration to provide a visor over the viewing aperture (see Figures 5 and 6; inasmuch as currently claimed, when head garment 10 is placed over the face of the wearer as detailed above regarding claim 1, visor 18 would be “reversed” when compared to the normal way that a cap is worn because instead of extending in front of the face of the wearer it would extend above the head of the wearer; in such a configuration, as visor 18 would be higher on the head of the wearer compared to the viewing aperture over the wearer’s chin, visor 18 can properly be interpreted as being “over” the viewing aperture).

To claim 5, England further discloses a head garment further comprising at least one connecting component (40,42 for Figure 5 or 36 for Figure 6) that facilitates disconnection and reconnection of the cap configuration into the face mask configuration and that facilitates disconnection and reconnection of the face mask configuration into the cap configuration (see Figures 5 and 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected, insofar as definite and as best understood by Examiner, under 35 U.S.C. 103 as being unpatentable over England (as applied to claims 1 and 2, above) in view of US Pub No. 2013/0333095 Dudick.
To claim 3, England discloses a head garment as recited above in claims 1 and 2.
England does not expressly disclose a head garment further comprising at least one front section that is at least partially disconnectable and configured to be placed over at least one rear section to provide the viewing aperture.
However, Dudick teaches a head garment further comprising at least one front section that is at least partially disconnectable (see Figures 2-7) and configured to be placed over at least one rear section to provide the viewing aperture (the wearer could leave the upper tip of the front section attached to the crown and fold the rest of it over the back of the crown).
England and Dudick teach analogous inventions in the field of hat garments.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hat garment of England to include the at least one front section that is disconnectable as taught by Dudick because Dudick teaches that this configuration is known in the art and a wearer to customize the appearance of the head garment (paras. 0006-0009).
Applicant is respectfully reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the structure is capable of performing the intended use, then it meets the claim.  In the instant case, since the modified head garment of England (i.e. England in view od Dudick, as detailed above) the meets all the structural limitations, it would be capable of performing these functions.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRIFFIN HALL whose telephone number is (571)270-0546. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F Griffin Hall/Primary Examiner, Art Unit 3732